Citation Nr: 9900331	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated 50 percent.

Entitlement to an increased evaluation for paroxysmal atrial 
tachycardia (PAT), currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.

This appeal comes to the Board of Veterans Appeals (Board) 
from November 1992 and later RO decisions that increased the 
evaluation for generalized anxiety disorder from 10 to 
50 percent and granted service connection for PAT and 
assigned a 10 percent rating for this condition.


REMAND

Private medical records were received after the most recent 
supplemental statement of the case sent to the veteran in 
April 1997.  These records contain a report of the veterans 
cardiovascular evaluation in December 1997, including ECG 
(echocardiogram), that is relevant to the claim for an 
increased evaluation for PAT.  The RO did not consider this 
evidence and the veteran or his representative did not waive 
initial consideration of it by the RO.  Due process requires 
that the RO consider this evidence and issue the veteran a 
related supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1998).

Regulations for the evaluation of psychiatric disorders were 
revised, effective November 7, 1996, and the regulations for 
the evaluation of disorders of the cardiovascular system were 
revised, effective January 12, 1998.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim/s under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) (Haywood v. 
West, No. 97-25).

Under the circumstances in this case, the veteran should be 
provided with VA heart and psychiatric examinations in order 
to obtain current information to evaluate his generalized 
anxiety disorder and PAT under the appropriate regulatory 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Any reports of the veterans treatment and evaluations for 
psychiatric and heart problems since 1996 should be obtained 
in light of VAs continuing duty to obtain ongoing treatment 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for heart and psychiatric 
problems since 1996.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his generalized 
anxiety disorder.  The psychiatrist 
should provide objective criteria for 
evaluation of this condition under the 
provisions of 38 C.F.R. § 4.130, Code 
9400 (1998) and assign a GAF (global 
assessment of functioning) score 
consistent with the American Psychiatric 
Associations Diagnostic and Statistical 
Manual for Mental Disorders, Fourth 
Edition (DSM-IV), and explain what the 
score means.  In order to assist the 
psychiatrist in providing the requested 
information, the claims folder must be 
made available to the examiner and 
reviewed prior to the examination.

3.  The veteran should be scheduled for a 
VA examination for diseases of the heart 
in order to determine the severity of his 
PAT.  All indicate studies should be 
obtained and all clinical findings 
reported in detail.  The physician should 
provide objective criteria for evaluation 
of the PAT under the provisions of 
38 C.F.R. § 4.104, Code 7010 (1998).  In 
order to assist the physician in 
providing the requested information, the 
claims folder must be made available to 
the examiner and reviewed prior to the 
examination.

4.  After the above development, the RO 
should review the claims.  The review of 
the claim for an increased evaluation for 
the psychiatric disorder should reflect 
consideration of the provisions of 
38 C.F.R. § 4.132, Code 9400, effective 
prior to November 7, 1996, and 38 C.F.R. 
§ 4.130, Code 9400, effective after 
November 7, 1996.  The review of the 
claim for an increased evaluation for PAT 
should reflect consideration of the 
provisions of 38 C.F.R. § 4.104, Code 
7013, effective prior to January 12, 
1998, and 38 C.F.R. § 4.104, Code 7010, 
effective as of January 12, 1998.  The 
claims should be resolved under the 
criteria that is to the advantage of the 
veteran.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case covering all 
evidence received since the issuance of 
the previous supplemental statement of 
the case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
